Citation Nr: 1517798	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a hearing before the undersigned in August 2014, and also at a hearing before a Decision Review Officer (DRO) in September 2013.  Transcripts of both hearings are of record. 


FINDING OF FACT

The Veteran's right knee disability resulted from injury incurred in active service. 


CONCLUSION OF LAW

Service connection for a right knee disability is established.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is established when the following elements are met: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran provided credible testimony that he injured his right knee when he fell in a hole while running in Vietnam.  He stated that he was treated at the time and issued crutches, and that it was recommended he seek further treatment at the hospital.  However, because he did not want to delay his return to the United States and separation from service, he did not seek further treatment or continue to use the crutches.  He stated that he was treated for right knee problems for many years after service, but that most of these records no longer exist.  Although the service treatment records do not document this injury, this alone does not necessarily render the Veteran's testimony not credible or weigh against the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The April 2013 VA examination report reflects a diagnosis of degenerative joint disease of the knee.  The examiner opined that the Veteran's current right knee pathology was related to the in-service injury he described.  The examiner explained that the Veteran's history of a gradual development of more and more knee pain over the decades was consistent with the development of degenerative arthritis.  Thus, the examiner concluded that the Veteran's right knee condition was at least as likely as not related to trauma sustained in active service. 

Resolving reasonable doubt in favor of the claim, the Board finds that all three service connection elements are satisfied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for a right knee disability is granted.  


ORDER

Entitlement to service connection for a right knee disability is granted. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


